DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2022 has been entered.

Response to Amendment
The amendment dated 8/5/2022 has been considered and entered into the record.  Claim 6 has been canceled and new claim 11 has been added.  Claims 1, 3–5, and 7–11 are examined below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 3, 4, 7–9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2012/196101 A1) in view of Janke (US 2018/0037779 A1).
Hwang teaches a recyclable vapor-permeable (breathable) waterproof laminate comprising outer and inner layers, wherein the outer layer is made from a woven or knitted polypropylene fabric and the inner layer is a polyethylene membrane.  Hwang abstract.  Between the outer and inner layers is a polypropylene thermal adhesive.  Id.  Polypropylene and polyethylene are thermoplastic polyolefin polymers.  The adhesive may be applied discontinuously, allowing for partial fusion-bonding between the layers in the formation of a garment resulting in a vapor-permeable property at locations inside the peripheral parts of the inner and outer layers.  Id. ¶¶ 20, 23.  The layers of the laminate are bonded using hot pressing.  See id. ¶¶ 24–27.
Hwang fails to teach an adhesive comprising a hot-melt resin and an organic functional material.
Janke teaches a hot-melt adhesive that preferably comprises at least one polyolefin polymer, such as polypropylene, such that the adhesive bonds well to polyethylene and polypropylene fabrics.  Janke abstract, ¶¶ 36, 49, 68, 72, 86, 90.  The adhesive may further comprise polyolefin wax, an organic functional material, that improves processing.  Id. ¶ 60.
It would have been obvious to one of ordinary skill in the art to have used the hot-melt adhesive of Janke to bond the inner and outer layers of the Janke laminate motivated by the adhesive’s favorable bonding ability.
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang and Janke as applied to claim 1 above, and further in view of Ikoma (US 2016/0318281 A1).  Hwang and Janke fail to teach that both layers of a laminate are fabric or that the membrane is microporous.
Ikoma teaches a porous film composite material excellent in barrier properties and moisture permeability.  Ikoma abstract.  The composite material may comprise a fiber layer and porous film (i.e., membrane) laminate, wherein the fiber layer and porous film are thermally or ultra-sonically spot-bonded such that the laminate is partially unbonded.  Id. ¶¶ 56, 86, 91.  Two sets of a pair of fabric layers may sandwich a film layer to form a five-layer laminate.  Id. ¶ 82.  The fiber layer(s) and porous film may be made from polyolefin such as polyethylene and polypropylene, polyester such as polyethylene terephthalate and polylactic acid, polycarbonate, polystyrene, polyphenylene sulfite, and fluorine-based resin, and combinations thereof.  Id. ¶ 61.  The porous film may comprise polyolefin resin (e.g., polyethylene and polypropylene), polycarbonate, polyamide, polyimide, polyamide imide, aromatic polyamide, fluorine-based resin.  Id. ¶¶ 22–23.  
It would have been obvious to the ordinarily skilled artisan to add another fabric layer to the outer fabric layer of Hwang along with another pair fabric layers on the other face of the inner film layer of Hwang to form a more a structurally sound laminate.  Id. ¶ 82.  Additionally, it would have been obvious to the ordinarily skilled artisan to have made the membrane layer of Hwang to improve a wearer’s comfort.  See Ikoma abstract. 

Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive. 
Applicant argues that an ordinarily skilled artisan would have recognized that Janke is directed to non-analogous art and that the combination of Hwang and Janke would render Hwang unsatisfactory for its intended purpose by adversely affecting its vapor-permeable properties by filling all spaces between adhered layers.  Janke is directed a hot-melt adhesive with a broad spectrum of adhesion, notably for a high level of adherence to sheets of low surface energy such as polyolefin sheets, in particular polyethylene sheet, and display very good resistance to UV over prolonged periods.  Janke ¶ 13.  The claimed invention is directed to a polyolefin layers bonded together using a hot melt adhesive for use in articles that are exposed to UV over prolonged periods.  See instant claims 1, 7, 8.  Accordingly, Janke is directed to the analogous art of hot melt adhesive used to bond polyolefin layers that are to be used in an outdoor environment.  Applicant’s argument that modifying the teachings of Hwang with those of Janke would render unsuitable for its intended purpose is unpersuasive because the Examiner is not bodily incorporating the teachings of Janke into the recyclable vapor-permeable (breathable) waterproof laminate.  Instead, the Examiner’s finding of obviousness is based upon modifying the discontinuously-applied polypropylene thermal adhesive of Hwang with the hot melt resin and organic functional material  of Janke.  Accordingly, because the bonding pattern in Hwang would remain discontinuous, the waterproof laminate would remain vapor-permeable and not be rendered unsuitable for its intended purpose.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786